We know of no principle by which the debts incurred by Mary Mahan, the widow of John Mahan, for her support and comfort, can be collected from or made a charge on her husband's estate. His will gave his estate to her for her use and benefit during her life and conferred on her power to sell or dispose of it for her support and comfort. Her interest in the estate ceased with her life. The power to sell was personal to her. She died without exercising it, and no one has power to execute it in her stead.Phillips v. Wood, 16 R.I. 274; Brown v. Phillips, 16 R.I. 612;R.I. Hospital Trust Co. v. Commercial National Bank, 14 R.I. 625.